DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 6/30/2021. In particular, Claim 71 has been amended to change the range of amount of kinetic mixing particles from “at least 0.1% by mass of said fluid polymer” to a range of “0.1% to 8.2% by mass of said fluid polymer.” Claim 78 has been amended to recite “…said applying steps continue until sagging of either said first sample or said second sample occurs for determining which sample has superior sag resistance.” 
It is noted that the newly introduced limitations were not present at the time of the preceding action. No new prior art rejections are presented for previously rejected claims. For this reason it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 50, 54-56, 59, 63, 68-69, 71-72, 76-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vess (US 3,579,477) and further in view of Palm (US 2003/0127022). The rejection set forth in paragraphs 5-14 of the Office Action mailed on 12/30/2020, and any other relevant portions of the Office Action, are incorporated herein by reference. 
With regards to amended instant claim 71, a range of “about 10wt%” would include an amount of 8.2wt%. Additionally, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties to be achieved with about 10wt% crushed expanded perlite, as taught in Vess, is utilized as when 8.2wt% crushed expanded perlite is utilized, as recited in the instant claims. Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Should applicant argue criticality of the range of 0.1 to 8.2% by mass of kinetic mixing particles, it will be noted that applicants’ data does not demonstrate that a different effect is achieved when using about 10wt% versus use of an amount of 8.2% by mass of the same material.  Applicants have provided no additional factually supported objective evidence that use of about 10wt% crushed expanded perlite would provide a different result than use of 8.2wt% of the same material.

Claims 61-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vess (US 3,579,477) in view of Palm (US 2003/0127022) and further in view of Moyle et al. (US 3,215,596). The rejection set forth in paragraphs 15-17 of the Office Action mailed on 12/30/2020, and any other relevant portions of the Office Action, are incorporated herein by reference. 

Claim 62 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vess (US 3,579,477) in view of Palm (US 2003/0127022) and further in view of Wu et al. (US 2009/0004396).  The rejection set forth in paragraphs 18-20 of the Office Action mailed on 12/30/2020, and any other relevant portions of the Office Action, are incorporated herein by reference. 

Allowable Subject Matter
Amended instant claim 78 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art fails to disclose applying a first sample over a first surface and a second sample over a second surface until sagging of either said first sample or said second sample occurs for determining which sample has superior sag resistance. 

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that it is not obvious to use the crushed expanded perlite having the particle size disclose for perlite used in coatings as taught in Palm in the invention of Vess because Vess requires particles having different characteristics. Applicant asserts that Palm teaches the use of particles that are milled to be fine, alleging that Palm teaches milling of particles “to reduce porous cellular features, and also to be low in floater content, whereas Vess teaches the use of particles having a porous, cellular nature to impart vapor-permeability and liquid-imperviousness. 
This is not persuasive. 
Additionally, Vess does not require “floaters,” as argued by Applicants in the Remarks of 6/30/2021. Vess does not teach, suggest, or otherwise indicate the perlite is or contains floaters. There is nothing linking the particles of Vess to “floaters” as argued by Applicants. The presence of a porous and/or cellular structure does not indicate that the particles of Vess are floaters. Applicant has provided no evidence or explanation linking “floaters” or a requirement of floaters to the teachings of Vess. The teaching in Palm of a reduction in floater content does not contradict or render a teaching away from combination with Vess. Vess does not mention floaters nor states or suggests that (1) crushed perlite cannot be used in the invention; (2) crushed perlite will somehow preclude water vapor permeability or liquid imperviousness; or (3) crushed perlite cannot be used in the invention disclosed therein.  
Applicant states that “A review of Table I indicates that any product having a mean particle size of 46.89 microns or greater always possesses an unacceptable floater percentage of at least 10%” is not accurate (underline added). The Table never states that any product (note: the table does not contain any and every product) always provides an unacceptable floater content as asserted by Applicants.  Neither the Table nor the reference use the terminology “always” and the Table only shows that for a particular set of materials, a given floater content may occur. 
 In fact, as shown by Harborlite 900S, which has a particle size of 54 µ, has a floater content of 10%, while Europerliate 900 has a particle size of 49.59 and has a floater content of 18%. What this shows is that there appears to be no direct correlation between the particle size and the floater content, given that particles of a larger size can have a floater content which is lower than particles of a smaller size. Roka Help #479 has a particle size of 39.43 microns, which is less than the size discussed by Applicants (the size discussed by Applicants is 46.89 microns or more), and produces a floater content of 14%. This provides further evidence that there appears to be no correlation between particle sizes being less than 46.89 microns giving the floater content of 10% or less. Particles having a size of, for example, 54 microns (Harborlite ® 900S) can give an identical floater content to particles of, for example, 44.37 microns (Harborlite ® 900), both of which are 10%. 
Regardless, Vess does not require floaters. The basis of the argument presented by Applicants relies on there being a teaching in Vess requiring floaters. This is not the case. Vess does not teach, suggest, or in any other way indicate that the perlite must contain or must consist of “floaters.” In fact, Vess expressly and unambiguously states that the expanded perlite is crushed (see column 4, lines 21-25), which is a synonym for milled or ground, meaning that, by Applicants logic, the particles will not be floaters. As discussed in Palm, crushed expanded perlite has the shape shown in the Figures. 
Applicant states that “Vess teaches particle sizes “from about 100 mesh to about 300 mesh,” as argued on page 18 of the Remarks filed on 6/20/2021. The particle size discussed by Applicants on page 18, lines 9-10 of the Remarks filed on 6/30/2021 are preferred embodiments. It is noted that the size described in Vess is a preferable embodiment and not a requirement, as stated in column 4, lines 21-25 of Vess. MPEP 2123, Section II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).


Palm discloses the particle diameter which is allegedly lacking in Vess, and Palm further provides a rationale for such a particle size. See the previous rejection which is incorporated into this action by reference. Particularly, as discussed in the previous office action, both Vess and Palm relate to the field of textured/decorative coatings. See column 4, line 65 of Vess and ¶34 of Palm. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use crushed expanded perlite having the particle size disclosed for perlite used in coatings as taught in Palm in the invention of Vess in order to provide perlite with an intricate cellular structure (and having a shape which meets the instant claims), hereby also providing controlled particle size distribution, low floater content, and high blue light brightness. See ¶36 of Palm. Vess does not teach away from an intricate cellular structure; does not teach that the particles must be floaters; and does not teach a desire for low blue light brightness. There is also no indication that use of the perlite of Palm in the invention of Vess would preclude formation of porosity in a coating. 
 With regards to instant claim 71, a range of “about 10wt%” would include an amount of 8.2wt%, especially given that Applicants have provided no factually supported objective evidence that use of 10wt% perlite would provide a different result than use of 8.2wt%; or 8.5wt%, or 9wt%, for example. 
For the reasons provided above, Applicant’s arguments regarding the rejection of claims 50, 54-56, 59, 63, 68-69, 71-72, 76-77 as rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vess (US 3,579,477) and further in view of Palm (US 2003/0127022); the rejection of claims 61-62 as rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vess (US 3,579,477) in view of Palm (US 2003/0127022) and further in view of Moyle et al. (US 3,215,596); and the rejection of claims Claim 62 and 64 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vess (US 3,579,477) in view of Palm (US 2003/0127022) and further in view of Wu et al. (US 2009/0004396) are not persuasive. The rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766